REISSUE APPLICATIONS
DETAILED ACTION
AIA  - Reissue Applications
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,808,352 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Status of Claims
	The amendment filed January 26, 2021 has been entered. The status of the claims is:
Original claims: 1-8
New claims: 9-18.

Drawings
	The amendments to the drawings and the specification overcome the objections to the drawings.  Accordingly, the objections are withdrawn.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suddaby et al (2015/0057755) in view of Michelson (2002/0128712).  Suddaby discloses a method of treatment of a spinal condition comprising inserting a spinal implant 10 into an intervertebral space between a first vertebral body and a second vertebral body (Fig. 10).  An upper body 14a and a lower body 14b are articulated (at hinge pins 600) relative to each other to an articulated arrangement, in which the upper body and the lower body are positioned to define a desired angle therebetween.  A locking mechanism 400 is actuated by moving the locking mechanism from an unlocked position to a locked position so as to lock the upper and lower bodies relative to each other at the desired angle.  The method includes the steps of articulating the bodies relative to each other to a desired one of a plurality of arrangements (para. [0054]) and, after the step of articulating, while the bodies are in the desired arrangement, Regarding claim 10, the screws extend at an oblique angle through the outer surfaces of the upper and lower bodies. Fig. 8.  Regarding claim 12, the locking mechanism of Suddaby is disposed within the implant during the step of inserting the implant. Regarding 13, a portion of the locking mechanism 414 is moved into engagement with a groove (keyhole 210) formed in the upper body. Regarding claim 15, the implant is inserted by securing an end of the implant to an insertion instrument. Para. [0054].  Regarding claim 18, the upper and lower bodies are articulated about a hinge axis (trough hinge pins 600) at a distal end of the implant.  
 
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 11, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments, see Remarks, filed January 26, 2021, with respect to the rejection(s) of claim(s) 9-13, 15-18 under 35 USC 102 and/or 35 USC 103 have been fully Suddaby.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferee:/gkd/
Conferee: /GAS/


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,808,352; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.